DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-20 and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims as a whole, and/or do not predate the February 2, 2016 application date of application 15/012151 of which this is a divisional application. No obviousness type double patenting rejection is made herein, as 15/012151 has been abandoned. The claims are also sufficiently distinct from US 10251612 B2.

US 20140241489 A1 indicates the limitation estimating scattered X-ray radiation effects within the acquired X- ray projection data of the subject caused by X-ray radiation scattered by a portion of the subject that lies outside the field of view of the digital X-ray radiation detector and which impacts the digital X-ray radiation detector and correcting the acquired X-ray projection data of the subject images according to the estimated scattered X-ray radiation effects therewithin (In addition, for a given view/detector combination, if the shadow map indicates that the fourth-generation detector element was not in the FOV, the collected count data is due only to scatter, and is utilized for scatter correction using a specified scatter model.  For example, the specified scatter model can have a number of adjustable parameters that are adjusted based on the measured counts outside the FOV, [0039]) but does not do this in the context of acquiring surface contour data of a portion of the subject within the 

Similarly, IDS Document US 6507633 B1 appears to teach the above limitation (There are several approaches to numerically estimate scatter.  For example, idle detectors (those outside FOV) can be used to provide a scatter estimate.  Such measurements can be combined with analytic models for scatter that depend, among other factors, on the energy of the radiation used, the volume of scattering material and system geometry, col. 21) but again does not do this in the context of acquiring surface contour data of a portion of the subject within the field of view of the digital X-ray radiation detector and acquiring surface contour data of the subject outside the field of view of the digital X-ray radiation detector and registering the acquired surface contour data of the subject to the acquired X-ray projection data of the subject.

The following also are indicated as teaching one or more limitations, but not sufficiently and/or do not predate the current application:

US 9589336 B2: A method is based on first projection data, recorded during a relative rotational movement between an x-ray source of a CT device and at least one examination object lying partly outside the field of view of the CT device.  Contour data of the surface of the examination object is useable to enhance the reconstruction of the incomplete first projection data.  The spatial correlation between the first projection data and the contour data is known.  The first projection data is expanded by way of the contour data to modified projection data, so that the modified projection data includes information about the contour of the examination object lying outside the field of view of the CT device.  In an embodiment of the inventive reconstruction of image data by way of the modified projection data, fewer or no artifacts occur by comparison with reconstruction of image data from just the first image data.

US 20150146952 A1: It can be confirmed from FIG. 8 that the data is a cylindrical phantom and includes uniform radioactivity distribution.  Moreover, it can be confirmed that the scattering correction causes elimination of the scatter components outside the phantom, thereby generating uniform distribution within the phantom. the scatter components being obtained with the Deconvolution method (scatter component extracting step) S4 using the projection image (Emission FP image obtained from the list mode data in the embodiment) and contour information of the subject M

US 10748296 B2: “In exemplary embodiments, surface images may be registered or aligned (e.g., using deformable image registration or through imaging system calibration) with captured medical images (e.g., CT, CBCT, MR, ultrasound, X-ray, positron emission tomography (PET), single-photon emission computed tomography (SPECT) or any other suitable type of medical imaging) to allow for improved alignment and comparison with other medical images.  As used herein, "register" and "align" may be used interchangeably to combine data from two different images” [does not predate] 


US 10666928 B2: “In another embodiment of the system 100, designated as 1008, the controller 130 of the optical imaging system 100A may be configured with the necessary hardware, software, or combinations thereof, designated as software module 210, to execute a process for registering an optical image and surface topography to other imaging modalities, such as positron emission tomography (PET), single photon emission computed tomography (SPECT), magnetic resonance imaging (MRI), 2D and 3D ultrasound, gamma imaging, optical coherence tomography (OCT), X-ray imaging, and the like”

US 9858663 B2:

    PNG
    media_image1.png
    306
    359
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661